Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 directed to claims 1-17 in the reply filed on 09/01/2021 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupray et al. (U.S. Publication No. 2017/0069214 A1) hereinafter Dupray.

Regarding claim 14, Dupray discloses a device, for an unmanned aerial vehicle (UAV) of a first subset of a plurality of UAVs, configured to determine a location, the device comprising: 
one or more receivers or sensors configured to receive first information [see Figure 10 below - depicts a UAV with sensory components (transceiver and receiver)], 

    PNG
    media_image1.png
    285
    619
    media_image1.png
    Greyscale

Figure 10 of Dupray

each of the one or more receivers or sensors configured to obtain at least a first component of the first information from a source external to the first subset of the plurality of UAVs [see Paragraph 0369 - discusses determining a positions of UAVs using THETA THEA method, specifically a first UAV obtains a signal of an emitter (see Paragraph 0366 - discusses THETA THETA method) to determine its position], 
wherein one of the one or more receivers or sensors comprises a transceiver configured to communicate with each of the other UAVs in the first subset [see Paragraph 0330 - discusses a communication component for receiving and transmitting communication with other UAVs]; and 
one or more processors configured to: 
receive a respective first information from each of other UAVs in the first subset [see Paragraph 0369 - discusses determining a positions of UAVs using THETA THEA method, specifically a first UAV obtains a signal of an emitter (see Paragraph 0366 - discusses THETA THETA method) to determine the first UAVs position, see Paragraph 0255 – discusses each of the UAVs carry emitters]; 
see Paragraph 0369 - discusses determining a position of the first UAV by using THETA THETA method, the first UAV measures a received angle of the signal from the emitter of the UAVs and determines its position]; and 
communicate the second information to each of the other UAVs in the first subset, wherein the second information is indicative of the location [see Paragraph 0369 – discusses sharing the information (position information) between UAVs].

Regarding claim 15, Dupray discloses the invention with respect to claim 14. Dupray further discloses wherein the device is configured to determine the location independent of guidance from a global navigation satellite system (GNSS) or an ultra- wideband (UWB) system [see Paragraph 0369 - discusses measuring angles of emitters (see Paragraph 0255 - discusses the UAV carry emitters) to determine positions of other UAVs and sharing position information with UAVs].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dupray in view of Canoy et al. (U.S. Publication No. 2017/0045894 A1) hereinafter Canoy.

Regarding claim 1, Dupray discloses a device, for an unmanned aerial vehicle (UAV), configured to determine a location [see Paragraph 0366 - discusses determining navigation of a UAV, without GPS, to be in close proximity of a control station measuring angles of emitters (from UAV/ cell towers) to determine position relative to the control station], the device comprising:
one or more receivers or sensors configured to receive first information [see Figure 10 below and see Paragraph 0354 - depicts a UAV with sensory components (transceiver and receiver)], 
wherein at least a first of the one or more receivers or sensors is configured to obtain at least a first component of the first information from an external source [see Paragraph 0369 - discusses determining positions of UAVs using THETA THETA method, specifically a first UAV obtains a signal of an emitter (see Paragraph 0366 - discusses THETA THETA method) to determine the first UAVs position],
wherein one of the one or more receivers or sensors comprises a transceiver configured to communicate with one or more other UAVs in a first subset inclusive of the UAV [see Paragraph 0330 - discusses a communication component for receiving and transmitting communication with other UAVs]; and 
see Figure 10 below and see Paragraph 0354  - depicts the UAV with a processor 1011]: 

    PNG
    media_image1.png
    285
    619
    media_image1.png
    Greyscale

Figure 10 of Dupray

share the first information with at least a first of the one or more UAVs in the first subset [see Paragraph 0369 - discusses determining a position of a second UAV by using THETA THETA method, a first UAV measures a received angle of an emitter signal and determines its position, the position of the first UAV is then used to determine a position of a second UAV by the first UAV communicating (sharing) its position to the second UAV] and 
receive second information from at least the first of the one or more UAVs in response to the sharing of the first information [see Paragraph 0369 - discusses determining a position of a second UAV by using THETA THETA method, a first UAV measures a received angle of an emitter and determines its position, the position of the first UAV is then used to determine a position of a second UAV by the first UAV communicating (sharing) its position to the second UAV, the second UAV determines it's position by measuring an angle of an emitter on the first UAV (see Paragraph 0255 - UAVs both have emitters) and then the second UAV shares its position with the first UAV].

	However, Dupray fails to disclose determine a path to the location based on at least the second information.

	Canoy discloses a processor configured to: determine a path to the location based on at least the second information [see Paragraph 0084 - discusses that a processor for a UAV generates a flight plan for landing based on information obtained from other UAVs].
	Canoy suggests that GPS systems can fail and do not have enough precision for landing UAVs at desired landing spots [see Paragraph 0002], and that by using information from other UAVs to generate flight plans to landing spots increases safety for UAVs [see Paragraph 0003].

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the communication of information between UAVs as taught by Dupray with using information from other UAVS as taught by Canoy in order in order to generate flight plans to landing spots that increase the safety for UAVs without relying on GPS signals [Canoy, see Paragraphs 0002-0003].

	Regarding claim 2, Dupray and Canoy disclose the invention with respect to claim 1. Dupray further discloses wherein the device is configured to determine the location independent of guidance from a global navigation satellite system (GNSS) or an ultra- wideband (UWB) system [see Paragraph 0366 - discusses navigating a UAV, without GPS, to a control station measuring angles of emitters, and see Paragraph 0369 - discusses measuring angles of emitters (see Paragraph 0255 - discusses the UAVs carry emitters) to determine positions of other UAVs and sharing position information with UAVs].

Regarding claim 3, Dupray and Canoy disclose the invention with respect to claim 1. Dupray further discloses wherein the location is based on the first information in addition to the second information [see Paragraph 0369 - discusses determining a position of a second UAV by using THETA THETA method, a first UAV measures a received angle of an emitter and determines its position, the position of the first UAV is then used to determine a position of a second UAV by the first UAV communicating (sharing) its position to the second UAV, the second UAV determines it's position by measuring an angle of an emitter on the first UAV (see Paragraph 0255 - UAVs both have emitters) and then shares it position with the first UAV, and see Paragraph 0366 - discusses determining navigation of a UAV, without GPS, to be in close proximity a control station measuring angles of emitters (from UAV/ cell towers) to determine position relative to the control station].
Canoy further discloses the path to the location is based on the first information in addition to the second information [see Paragraph 0084 – discusses that the UAV calculates its location and direction (first information), receives information from other UAVs (second information), and generates a flight plan (path) to a location based on the information].
Canoy suggests that GPS systems can fail and do not have enough precision for landing UAVs at desired landing spots [see Paragraph 0002], and that by using information from other UAVs to generate flight plans to landing spots increases safety for UAVs [see Paragraph 0003].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify first information and second information as taught by Dupray to determine a path to a location as taught by Canoy in order to generate flight plans to landing spots that increase the safety for UAVs without relying on GPS signals [Canoy, see Paragraphs 0002-0003].

Regarding claim 5, Dupray and Canoy disclose the invention with respect to claim 1. Dupray further discloses wherein the second information comprises a calculation of the location determined by the at least the first of the one or more UAVs in the first subset [see Paragraph 0366 - discusses that the received angle from the first UAV determines the second UAVs location, the second UAV also measures the angle of emitters (first UAV) to determine the second UAVs position, the control station also calculates its position using emitters, and the location of the UAVs determined by THETA THETA is compared with the control station determined by THETA THETA to determine proximity to the control station].

Regarding claim 6, Dupray and Canoy disclose the invention with respect to claim 1. Dupray further discloses wherein the second information comprises a command to perform a calculation based on a subset of the first information received at each of the one or more other UAVs in the first subset [see Paragraph 0366 and 0369 - discusses that the second UAV performs a THETA THETA calculation using an emitted signal from the first UAV to determine the second UAVs position once the first UAVs position is determined].

Regarding claim 7, Dupray and Canoy disclose the invention with respect to claim 6. Dupray further discloses wherein the UAV is configured to share results of the performed calculation with at least the first of the one or more UAVs in the first subset [see Paragraph 0369 - discusses the UAVs share information with each other, such as each UAVs respective position information that was calculated by THETA THETA method].

Regarding claim 8, Dupray and Canoy disclose the invention with respect to claim 7. Dupray further discloses wherein one or more processors are configured to receive third information from the at least the first of the one or more UAVs, the third information comprising see Paragraph 0354 - discusses there are multiple UAVs (1020A, 1020B, 1020N), so the THETA THETA method is performed for a third UAV using emitters from the first and second UAV, that position information is then shared with the first and second UAV].
	
Regarding claim 9, Dupray and Canoy disclose the invention with respect to claim 1. Dupray further discloses wherein there is at least one additional external source, wherein the first of the one or more receivers is configured to receive an additional subset of the first information from each of the at least one additional external sources [see Figure 14 below - depicts an additional external source (another emitter), the first UAV measures the angle of the emitters to determine its position, and see Paragraph 0366 - discusses that the most powerful emitters are used for the THETA THETA method].

    PNG
    media_image2.png
    316
    413
    media_image2.png
    Greyscale

Figure 14 of Dupray

Dupray and Canoy disclose the invention with respect to claim 1. Dupray further discloses wherein the external source is a radio frequency (RF) beacon [see Paragraph 0366 - discusses using RF emitters].

Regarding claim 11, Dupray and Canoy disclose the invention with respect to claim 1. Dupray further discloses wherein the external source is a light beacon [see Paragraph 0172 - discusses using a visible light from an external source for communication with UAVs].

Regarding claim 12, Dupray and Canoy disclose the invention with respect to claim 1. Dupray further discloses wherein the one or more receivers or sensors comprises a directional sensor comprising at least one of a light sensor, camera, magnetometer, barometer, motion detector, infrared detector or sensor, or compass configured to obtain a second component of the first information, and a second component of the first information is provided by the directional sensor [see Paragraph 0334 - discusses using a directional antenna on a UAV, the directional antenna determines an angle (second component) of the signal (first component) from the emitter for calculating the position of the UAV, antennas detect radio waves (the directional antenna receives/senses light/infrared both are transmitted in the form of radio waves)].

Regarding claim 13, Dupray and Canoy disclose the invention with respect to claim 1. Canoy further discloses the one or more processors configured to direct the UAV to the location via the path [see Paragraph 0084 - discusses that a processor generates a flight plan for landing based on information obtained from other UAVs, and see Paragraph 0087 - discusses that the processor perform the flight plan to move to the location of the landing].
Canoy suggests that GPS systems can fail and do not have enough precision for landing UAVs at desired landing spots [see Paragraph 0002], and that by using information from other UAVs to generate flight plans to landing spots increases safety for UAVs [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of the UAV as taught by Dupray to direct the UAV along the path to the location as taught by Canoy in order to generate flight plans to landing spots that increase the safety for UAVs without relying on GPS signals [Canoy, see Paragraphs 0002-0003].

Regarding claim 16, Dupray discloses the invention with respect to claim 14.
However, Dupray fails to disclose the one or more processors configured to coordinate a flight path of each of the other UAVs in the first subset to the location.

Canoy discloses one or more processors configured to coordinate a flight path of each of the other UAVs in the first subset to a location [see Paragraph 0084 - discusses that a processor generates a flight plan for landing based on information obtained from other UAVs].
Canoy suggests that GPS systems can fail and do not have enough precision for landing UAVs at desired landing spots [see Paragraph 0002], and that by using information from other UAVs to generate flight plans to landing spots increases safety for UAVs [see Paragraph 0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of the UAV as taught by Dupray to coordinate a flight path for a UAV as taught by Canoy in order to generate flight plans to landing spots that increase the safety for UAVs without relying on GPS signals [Canoy, see Paragraphs 0002-0003].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dupray in view of Canoy further in view of Liu et al. (U.S. Publication No. 2018/0074520 A1) hereinafter Liu.

Regarding claim 4, Dupray and Canoy discloses the invention with respect to claim 1.
However, the combination of Dupray and Canoy fails to disclose wherein the UAV is configured to exclusively share the first information with the at least a first of the one or more other UAVs in the first subset and not share the first information directly with a second subset of UAVs.
Liu discloses wherein the UAV is configured to exclusively share first information with the at least a first of one or more other UAVs in a first subset and not share first information directly with a second subset of UAVs [see Paragraph 0027 - discusses that communications between the first and second UAV are on different frequencies than other groups].
Liu suggests that this reduces communication complexity and bandwidth limitations of larger formations involving multiple groups with multiple UAVs [see Paragraph 0027].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of the UAV as taught by Dupray to only share information amongst a first group as taught by Liu in order to reduces communication complexity and bandwidth limitations [Liu, see Paragraph 0027].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dupray in view of Swensen et al. (U.S. Patent No. 7,136,016 B2) hereinafter Swensen.

Regarding claim 17, Dupray discloses the invention with respect to claim 14.
Dupray fails to disclose the one or more processors configured to communicate with another device in a second subset of the plurality of UAVs, the second subset of the plurality of UAVs being distinct from the first subset of the plurality of UAVs.

Swensen discloses one or more processors configured to communicate with another device in a second subset of the plurality of UAVs, the second subset of the plurality of UAVs being distinct from the first subset of the plurality of UAVs [see Column 9 lines 33-45 and see Figure 3 below - discusses and depicts that as an aircraft leaves a subgroup (108, 106) and enters another subgroup (112, 110), the aircraft begins communication with the other subgroup (112, 110) while communicating with subgroup (108, 106) ].

    PNG
    media_image3.png
    389
    669
    media_image3.png
    Greyscale

Figure 3 of Swenson

Swensen suggests that determining position of aircraft relative to other aircraft entering different airspaces assists in preventing collisions [see Column 9 lines 40-45].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of the UAV as taught by Dupray Liu in order to assists in preventing collisions [Swensen, see Column 9 lines 40-45].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665